NEITHER THIS NOTE NOR THE COMMON SHARES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
"U.S. SECURITIES ACT"), OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE AND THE
COMMON SHARES INTO WHICH THIS NOTE IS CONVERTIBLE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION OR EXCLUSION FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
LAWS. THIS NOTE AND THE COMMON SHARES INTO WHICH THIS NOTE IS CONVERTIBLE CANNOT
BE THE SUBJECT OF HEDGING TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN
COMPLIANCE WITH THE U.S. SECURITIES ACT.

THIS CONVERTIBLE NOTE MAY NOT BE CONVERTED INTO COMMON SHARES BY OR FOR THE
ACCOUNT OR BENEFIT OF A "U.S. PERSON" OR A PERSON IN THE UNITED STATES, AND THE
COMMON SHARES MAY NOT BE DELIVERED TO AN ADDRESS WITHIN THE UNITED STATES,
UNLESS THE CONVERTIBLE NOTE AND THE UNDERLYING COMMON SHARES HAVE BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
LAWS, OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE. "UNITED
STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE U.S.
SECURITIES ACT.

AMENDED AND RESTATED
CONVERTIBLE PROMISSORY NOTE


Principal Amount: Up to $28,626.17

Issue Date: July 18, 2013

Due Date: July 18, 2014

 

For value received the undersigned NORD RESOURCES CORPORATION (the "Borrower" or
the "Company"), a corporation incorporated under the laws of the State of
Delaware with its principal executive offices located at 1 West Wetmore Rd.,
Suite 203, Tucson, AZ 85705, promises to pay to the order of John A & Mary
Acerra, JTWROS (the "Lender" or the "Holder"), at 843 W. Royal Palms Drive,
Gilbert, Az. 85233-6718 (or at such other place as the Lender may designate in
writing) the principal sum of $28,626.17 (the "Loan"), together with interest
thereon on the terms set out in this convertible promissory note (this
"Promissory Note" or this "Note").

1.     The Lender shall advance the principal amount of $28,626.17 on the issue
date (the "Issue Date") of this Promissory Note for the purposes of application
by the Borrower of $28,626.17 to payment in full of the outstanding principal
amount and accrued interest to the date hereof under that certain convertible
promissory note issued by the Borrower to the Lender on July 30, 2012, in the
principal amount of $25,000 and bearing interest at the rate of 15.0% per annum.

2.     The principal amount of the Loan or such amount thereof as shall remain
outstanding from time to time shall bear interest from and after the Issue Date
at a rate of 20.0% per annum both before and after each of the Due Date,
maturity, default and judgment. Interest shall be calculated and payable on the
Due Date (as defined below).



--------------------------------------------------------------------------------



3.     The unpaid principal amount of the Loan and accrued interest shall be
payable in full on the earlier of the closing of a financing transaction by the
Company for gross proceeds in excess of $20,000,000 or July 18, 2014 (the "Due
Date").

4.     The Borrower agrees that in the absence of manifest error, the books and
records of the Lender shall constitute evidence of the outstanding principal
amount of the Loan.

5.     If any payment obligation under this Note is not paid when due, the
remaining unpaid principal balance and any accrued interest shall become due
immediately at the option of the Lender.

6.     If any payment obligation under this Note is not paid when due, the
Borrower promises to pay all costs of collection, including reasonable attorney
fees, whether or not a lawsuit is commenced as part of the collection process.

7.     If any of the following events of default occur, this Note shall become
due immediately, without demand or notice:

(a)     The failure of the Borrower to pay the principal and any accrued
interest in full on or before the Due Date;

(b)     The filing of bankruptcy proceedings involving the Borrower as a debtor;

(c)     The application for the appointment of a receiver for the Borrower;

(d)     The making of a general assignment for the benefit of the Borrower's
creditors;

(e)     The insolvency of the Borrower.

8.     If any one or more of the provisions of this Note are determined to be
unenforceable, in whole or in part, for any reason, the remaining provisions
shall remain fully operative.

9.     All references to currency in this Note refer to, and all payments of
principal and interest on this Note shall be paid in, the legal currency of the
United States. The Borrower waives presentment for payment, protest, and notice
of protest and nonpayment of this Note.

10.     The unpaid principal and accrued interest outstanding under this Note
(together, the "Loan Amount") shall be convertible, in whole and not in part, at
the option of the Lender at any time prior to the Due Date by notice to the
Company into shares of the Company's common stock (each a "Common Share") at the
conversion price (the "Conversion Price") per Common Share equal to $0.02 per
Common Share, subject to adjustment in accordance with this Note.



--------------------------------------------------------------------------------



11.     Common Shares shall be issued to the Holder upon conversion in an amount
equal to a fraction, the numerator of which is the Loan Amount so converted, and
the denominator of which is the Conversion Price. All Common Shares so issued
shall be deemed to have been issued as fully paid and non-assessable at the
applicable Conversion Price.

12.     The Holder may convert the Loan Amount by surrendering this Note to the
Company at the Company's head office, together with a conversion notice in the
form attached hereto or any other written notice in a form satisfactory to the
Company (the "Conversion Notice"), in either case duly executed by the Holder or
his legal representative or attorney duly appointed by an instrument in writing.
Thereupon the Holder shall be entitled to be entered in the books of the Company
as the holder of the number of the underlying Common Shares into which this Note
is convertible in accordance with its terms. As soon as practicable thereafter,
the Company shall deliver to the Holder and, subject as aforesaid, his
nominee(s) or assignee(s), a certificate or certificates for the Common Shares
into which this Note is converted.

13.     The date (the "Conversion Date") on which this Note shall be deemed to
be surrendered for conversion shall be the 3rd business day following the
receipt of the Conversion Notice from the Holder. If the Conversion Date is a
day on which the register of the Company's Common Shares is closed, the person
or persons entitled to receive Common Shares shall become the holder or holders
of record of such Common Shares as at the date on which such register is next
reopened.

14.     The Company will give to the Holder notice of the record date for a
declaration of dividends, a rights offering or other distribution to the holders
of Common Shares not less than ten business days before any such record date. If
this Note is surrendered for conversion in accordance with this section, the
Holder shall not be entitled to participate as a holder of the Common Shares
issuable upon conversion if the record date for the distribution is prior to the
Conversion Date.

15.     Conversion of the Loan Amount under this Note in accordance herewith
shall operate to discharge the Company's obligations with respect to repayment
of the Loan Amount so converted, provided that delivery of the appropriate
number of Common Shares issued upon such conversion is made by the Company. The
Company shall not be bound to enquire into the title of the Holder, save as
ordered by a court of competent jurisdiction or as required by statute. The
Company shall not be bound to see to the execution of any trust affecting the
ownership of this Note nor be charged with notice of any equity that may be
subsisting in respect thereof, unless the Company has actual notice thereof.
Upon conversion of this Note pursuant to the provisions hereof, this Note shall
be forthwith delivered to and cancelled by the Company.

16.     The Company shall not be required to issue fractional Common Shares upon
the conversion of this Note. If any fractional interest in Common Shares would,
except for the provisions hereof, be issuable upon the conversion of this Note,
the number of Common Shares issued upon such conversion shall be rounded down to
the next whole number of Common Shares and the Company shall not be required to
make any payment in lieu of delivering any certificates of such fractional
interest.



--------------------------------------------------------------------------------



17.     The Company covenants and agrees that during the period within which the
conversion rights represented by this Note may be exercised, the Company shall
at all times have authorized and reserved, a sufficient number of Common Shares
to provide for the exercise of the conversion rights represented by this Note.
The Company also covenants and agrees to issue and submit to its registrar and
transfer agent as soon as practicable and, in any event, within three business
days following receipt by the Company of the Conversion Notice, a Treasury Order
directing the issuance of Common Shares in accordance with such Conversion
Notice.

18.     The Note and the Common Shares issuable upon exercise of the conversion
rights hereunder (together, the "Subject Securities") have not been, and will
not be, registered under the United States Securities Act of 1933 (the "U.S.
Securities Act"), as amended, or under any state securities laws, and will be
"restricted securities" as defined in Rule 144(a)(3) under the U.S. Securities
Act. Subject to certain exceptions, none of the Subject Securities nor any
rights thereto or interest therein may be offered for purchase or sale, sold,
transferred or otherwise disposed of, directly or indirectly, in the United
States, its territories or possessions, or to or for the account or benefit of
any "U.S. person" as that term is defined in Regulation S under the U.S.
Securities Act.

19.     The Holder understands and acknowledges that this Note may not be
converted in the United States, or by or on behalf of a U.S. person or a person
in the United States, unless an exemption is available from the registration
requirements of the U.S. Securities Act and the securities laws of all
applicable states, and the holder has furnished an opinion of counsel
satisfactory to the Company to such effect; provided that the Holder will not be
required to deliver an opinion of counsel in connection with the due conversion
of this Note by the Holder if the Holder certifies that:

(a)     the Holder is the original holder of this Note, and, to the Holder's
knowledge, no commission or other remuneration has been paid or given, directly
or indirectly, for soliciting such conversion;

(b)     the Holder at the time of conversion of this Note was not in the United
States, is not a U.S. person and is not converting this Note on behalf of, or
for the account or benefit of a U.S. person or a person in the United States,
and the Holder did not execute or deliver the Conversion Notice in the United
States; or

(c)     the Holder at the time of conversion of this Note is an "accredited
investor" as defined in Rule 501(a) of Regulation D under the U.S. Securities
Act, and is not converting this Note as a result of any "general solicitation"
or "general advertising" as those terms are used in Rule 502 of Regulation D
under the U.S. Securities Act.

20.     In addition to the legend noted on the Conversion Notice attached to
this Note, if required by applicable securities laws or regulations of any stock
exchange or other applicable regulatory authority, the certificates for the
Common Shares to be issued upon conversion of this Note shall bear such forms of
legend as may be necessary to comply with all applicable laws and regulations.



--------------------------------------------------------------------------------



21.     The Conversion Price shall be subject to adjustment from time to time in
the events and in the manner provided in section 22, as follows:

(a)     if during the Adjustment Period (as hereinafter defined) the Company
shall:

(i)     issue to all or substantially all the holders of the Common Shares, by
way of a stock dividend or otherwise, Common Shares or Convertible Securities;
or

(ii)     subdivide its outstanding Common Shares into a greater number of
shares; or

(iii)     combine or consolidate its outstanding Common Shares into a smaller
number of shares,

(any of such events being herein called a "Common Share Reorganization"), the
Conversion Price shall be adjusted effective immediately after the record date
at which the holders of Common Shares are determined for the purposes of the
Common Share Reorganization to a number which is the product of (1) the
Conversion Price in effect on such record date and (2) a fraction:

(iv)     the numerator of which is the number of Common Shares outstanding on
such record date before giving effect to the Common Share Reorganization; and

(v)     the denominator of which is the number of Common Shares outstanding
after giving effect to such Common Share Reorganization;

(b)     if during the Adjustment Period the Company shall issue or distribute to
all or substantially all the holders of Common Shares, (i) shares of any class
other than Common Shares, or (ii) rights, options or warrants (other than
pursuant to a stock option plan or employee share purchase plan adopted by the
shareholders of the Company at a general meeting of shareholders of the
Company), or (iii) evidences of indebtedness, or (iv) any other assets
(excluding cash dividends paid in the ordinary course) and such issuance or
distribution does not constitute a Common Share Reorganization (any of such
events being herein called a "Special Distribution"), the Conversion Price shall
be adjusted effective immediately after the record date at which the holders of
Common Shares are determined for purposes of the Special Distribution to a price
which is the product of (1) the Conversion Price in effect on such record date
and (2) a fraction:

(i)     the numerator of which shall be the difference between:



--------------------------------------------------------------------------------



(I)     the product of (i) the number of Common Shares outstanding on such
record date and (ii) the Current Market Price (as hereinafter defined) of the
Common Shares on such date; and

(II)     the aggregate fair market value (as determined by the board of
directors of the Company, whose determination shall be conclusive) of the
shares, rights, options, warrants, evidences of indebtedness or other assets
issued or distributed in the Special Distribution; and

(ii)     the denominator of which shall be the product of (A) the number of
Common Shares outstanding on such record date and (B) the Current Market Price
of the Common Shares on such date.

Any Common Shares owned by or held for the account of the Company shall be
deemed not to be outstanding for the purpose of any such computation. To the
extent that such distribution of shares, rights, options, warrants, evidences of
indebtedness or assets is not so made or to the extent that any rights, options
or warrants so distributed are not exercised, the Conversion Price shall be
readjusted to the Conversion Price which would then be in effect based upon such
shares, rights, options, warrants, evidences of indebtedness or assets actually
distributed or based upon the number of Common Shares or Convertible Securities
actually delivered upon the exercise of such rights, options or warrants, as the
case may be, but subject to any other adjustment required hereunder by reason of
any event arising after such record date;

(c)     if during the Adjustment Period there is a reorganization of the Company
not otherwise provided for in subsection 21(a) or a consolidation or merger or
amalgamation of the Company with or into another body corporate including a
transaction whereby all or substantially all of the Company's undertaking and
assets become the property of any other corporation (any such event being herein
called a "Capital Reorganization"), the Holder, if he has not converted the
entire Loan Amount prior to the effective date of such Capital Reorganization,
shall be entitled to receive and shall accept, upon the exercise of such right
of conversion at any time after the effective date of such Capital
Reorganization, in lieu of the number of Common Shares to which he was
theretofore entitled upon conversion of this Note, the aggregate number of
shares or other securities or property of the Company, or such continuing,
successor or purchasing corporation, as the case may be, under the Capital
Reorganization that the Holder would have been entitled to receive as a result
of such Capital Reorganization if, on the effective date thereof, he had been
the holder of the number of Common Shares to which immediately before such
transaction he was entitled upon conversion of this Note. No such Capital
Reorganization shall be carried into effect unless all necessary steps shall
have been taken so that the Holder shall thereafter be entitled to receive such
number of shares or other securities or property of the Company, or of such
continuing successor or purchasing corporation, as the case may be, under the
Capital Reorganization, subject to adjustment thereafter in accordance with
provisions the same, as nearly as may be possible, as those contained in this
section 21 or section 22;

(d)     if the Company reclassifies or otherwise changes the outstanding Common
Shares, the conversion right shall be adjusted effective immediately upon such
reclassification becoming effective so that Holder shall be entitled to receive
such Common Shares as he would have received had the principal amount of this
Note been converted immediately prior to such effective date, subject to
adjustment thereafter in accordance with provisions of this Note, as nearly as
may be possible as those contained in this section 21 or section 22.

22.     The following rules and procedures are applicable to adjustments made
pursuant to section 21:

(a)     the adjustments and readjustments provided for in herein are cumulative
and, subject to subsection 22(b), apply (without duplication) to successive
issues, subdivisions, combinations, consolidations, distributions and any other
events which require adjustment of the Conversion Price or the number or kind of
shares or securities issuable hereunder;

(b)     no adjustment in the Conversion Price shall be required unless such
adjustment would result in a change of at least 1% in the Conversion Price then
in effect, provided however, that any adjustments which, except for the
provisions of this subsection 22(b) would otherwise have been required to be
made, shall be carried forward and taken into account in any subsequent
adjustment;

(c)     no adjustment in the Conversion Price shall be made in respect of any
event described in subsections 21(a)(i), 21(b) or 21(c) if the Holder is
entitled to participate in such event on the same terms, mutatis mutandis, as if
the Holder had converted the entire Loan Amount immediately prior to the
effective date or record date of such event;

(d)     no adjustment in the Conversion Price shall be made pursuant to
subsection 21 in respect of the issue of Common Shares pursuant to:

(i)     this Note; or

(ii)     any stock option or purchase plan for officers, employees or directors
of the Company outstanding or in existence as at the date hereof or any
amendment to such plan;

and any such issue shall be deemed not to be a Common Share Reorganization or a
Special Distribution.



--------------------------------------------------------------------------------



(e)     if a dispute arises with respect to adjustments of the Conversion Price,
such dispute shall be conclusively determined by the auditors of the Company or
if they are unable or unwilling to act, by such firm of independent public
accountants as may be selected by the board of directors of the Company and
acceptable to the Holder and any such determination shall be binding upon the
Company and the Holder; and

(f)     if the Company sets a record date to determine the holders of Common
Shares for the purpose of entitling them to receive any dividend or distribution
or any subscription or purchase rights and shall thereafter legally abandon its
plans to pay or deliver such dividend, distribution or subscription or purchase
rights, then no adjustment in the Conversion Price shall be required by reason
of the setting of such record date.

23.     In any case where the application of the foregoing provisions results in
a decrease of the Conversion Price taking effect immediately after the record
date for a specific event, if the Loan Amount is converted after that record
date and prior to completion of the event, the Company may postpone the issuance
to the Holder of the Common Shares to which the Holder is entitled by reason of
the decrease of the Conversion Price, but such Common Shares shall be so issued
and delivered to the Holder upon completion of that event with the number of
such Common Shares calculated on the basis of the Conversion Price on the
exercise date adjusted for completion of that event. The Company shall deliver
to the person or persons in whose name or names the Common Shares are to be
issued an appropriate instrument evidencing his or their right to receive such
Common Shares.

24.     Subject to any requirement for a longer notice period pursuant to
applicable securities legislation or stock exchange policy, at least 10 business
days prior to the effective date or record date, as the case may be, of any
event referred to in sections 21 or 22, whether or not the event requires or
might require an adjustment in the conversion rights pursuant hereto, if the
Holder is not then an officer or director of the Company, the Company shall give
notice to the Holder of the particulars of such event and, if determinable, any
adjustment. Such notice need only set forth such particulars as shall have been
determined at the date that notice is given.

25.     In case any adjustment for which a notice in section 24 has been given
is not then determinable, the Company shall promptly after such adjustment is
determinable give notice to the Holder of the adjustment.

26.     As used in this Note, the following terms, unless the context otherwise
requires, shall have the following meanings:

(a)     "Adjustment Period" means the period from and including the date hereof
to and including the last business day prior to the Due Date;

(b)     "business day" means any day which is not a Saturday, Sunday, or
statutory holiday in the City of Tucson or the City of New York;



--------------------------------------------------------------------------------



(c)     "Convertible Security" means a security of the Company convertible into
or exchangeable for or otherwise carrying the right to acquire Common Shares;

(d)     "Current Market Price" means, with reference to Common Shares, the
average of the VWAPs for the 30 trading days immediately preceding the
applicable date for determination of the Current Market Price;

(e)     "effective date" and "record date" shall mean the close of business on
the relevant date;

(f)     "VWAP" means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Shares are then listed or
quoted on the NYSE MKT exchange, the daily volume weighted average price of the
Common Shares for such date (or the nearest preceding date) as reported by
Bloomberg L.P. (based on a trading day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time); (b) if the Common Shares are not then traded on
NYSE MKT exchange, the volume weighted average price of the Common Shares for
such date (or the nearest preceding date) on the OTC Bulletin Board; (c) if the
Common Shares are not then quoted for trading on the OTC Bulletin Board and if
prices for the Common Shares are then reported on the "OTC Pink" market
published by OTC Markets Inc. (or a similar organization or agency succeeding to
its functions of reporting prices), the most recent bid price per Common Share
so reported; or (d) in all other cases, the fair market value of a share of
Common Shares as determined by an independent appraiser selected in good faith
by the Holder and reasonably acceptable to the Company, the fees and expenses of
which shall be paid by the Company.

27.     Any notice required or permitted to be given hereunder shall be given by
facsimile transmission or by personal delivery to the party for whom it is
intended, addressed as follows:

(a)     to the Company at:

1 West Wetmore Rd.
Suite 203
Tucson AZ 85705

Attention:    President and Chief Executive Officer
                    Fax:  (520) 292-0268

(b)     to the Holder at its registered address as it appears in the records of
the Company.

28.     Any notice given pursuant to section 27 shall be deemed to have been
given and received on the date of delivery or, in the case of a facsimile
transmission, at the time indicated on the transmission report. The Company or
the Holder may, from time to time, notify the other in writing of a change of
address which thereafter, until changed by like notice, shall be the address of
the Company or the Holder, as the case may be, for all purposes of this Note.



--------------------------------------------------------------------------------



29.     No renewal or extension of this Note, delay in enforcing any right of
the Lender under this Note, or assignment by Lender of this Note shall affect
the liability or the obligations of the Borrower. All rights of the Lender under
this Note are cumulative and may be exercised concurrently or consecutively at
the Lender's option.

This Note shall be construed in accordance with the laws of the State of
Arizona.

Signed as of the Issue Date first written above.

Borrower:

NORD RESOURCES CORPORATION.
1 West Wetmore Rd., Suite 203
Tucson, Arizona 85705



By:      /s/ Wayne Morrison___________
WAYNE MORRISON
President and Chief Executive Officer





--------------------------------------------------------------------------------



SCHEDULE A TO
NOTE CERTIFICATE

CONVERSION FORM

TO:     NORD RESOURCES CORPORATION (the "Corporation")

1.     The undersigned registered holder of the within Note hereby irrevocably
elects to convert the said Note into Common Shares of the Corporation in
accordance with the terms of the Note.

2.     The Common Shares are to be registered as follows:

Name:                                                                                                                                   
               (print clearly)

Address in
full:                                                                                                                     

3.     Certificates representing the Common Shares are to be sent by courier to:

Name:                                                                                                                                  
              (print clearly)

Address in
full:                                                                                                                     

Note: In the absence of instructions to the contrary, the securities will be
issued in the name of or to the Holder and will be sent by first class mail to
the last address of the Holder appearing in the records maintained by the
Corporation.

4.     The undersigned represents, warrants and certifies as follows (one of the
following must be checked):

(a) [ ]      the undersigned holder is the original holder of the Note, and, to
the undersigned's knowledge, no commission or other remuneration has been paid
or given, directly or indirectly, for soliciting, such conversion;

(b) [ ]      the undersigned holder is resident in the United States or is a
U.S. person who is a resident of the jurisdiction referred to in the address
appearing above, and is an "accredited investor" (as such term is defined in
Rule 501(a) of Regulation D under the United States Securities Act of 1933, as
amended (the "U.S. Securities Act"), and has completed the U.S. Accredited
Investor Status Certificate in the form attached to this Conversion Form;

(c) [ ]      the undersigned holder at the time of conversion of the Note is not
in the United States, is not a "U.S. person" as defined in Regulation S under
U.S. Securities Act, and is not converting the Note on behalf of, or for the
account or benefit of a U.S. person or a person in the United States and did not
execute or deliver this Conversion Form in the United States; or



--------------------------------------------------------------------------------



(d) [ ]      if the undersigned holder is resident in the United States or is a
U.S. person, the undersigned holder has delivered to the Corporation and the
Corporation's transfer agent an opinion of counsel (which will not be sufficient
unless it is in form and substance satisfactory to the Corporation) or such
other evidence satisfactory to the Corporation to the effect that with respect
to the securities to be delivered upon conversion of the Note, the issuance of
such securities has been registered under the U.S. Securities Act and applicable
state securities laws or an exemption from the registration requirements of the
U.S. Securities Act and applicable state securities laws is available.

"United States" and "U.S. person" are as defined in Regulation S under the U.S.
Securities Act.

Note: Certificates representing Common Shares will not be registered or
delivered to an address in the United States unless Box 4(a), 4(b) or 4(d) above
is checked.

5.     If the undersigned has indicated that the undersigned is a U.S.
Accredited Investor by marking alternative 4(a) or 4(b) above, the undersigned
represents and warrants to the Corporation that:

(a)     the undersigned has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Common Shares, and the undersigned is able to bear the
economic risk of loss of his or her entire investment;

(b)     the undersigned is: (i) acquiring the Common Shares for his or her own
account or for the account of one or more U.S. Accredited Investors with respect
to which the undersigned is exercising sole investment discretion, and not on
behalf of any other person; (ii) is purchasing the Common Shares for investment
purposes only and not with a view to resale, distribution or other disposition
in violation of United States federal or state securities laws; and (iii) in the
case of the acquisition by the undersigned of the Common Shares as agent or
trustee for any other person or persons (each a "Beneficial Owner"), the
undersigned holder has due and proper authority to act as agent or trustee for
and on behalf of each such Beneficial Owner in connection with the transactions
contemplated hereby; provided that: (x) if the undersigned holder, or any
Beneficial Owner, is a corporation or a partnership, syndicate, trust or other
form of unincorporated organization, the undersigned holder or each such
Beneficial Owner was not incorporated or created solely, nor is it being used
primarily to permit purchases without a prospectus or registration statement
under applicable law; and (y) each Beneficial Owner, if any, is a U.S.
Accredited Investor; and

(c)     the undersigned has not converted the Note as a result of any form of
general solicitation or general advertising, including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising.



--------------------------------------------------------------------------------



.     The undersigned also acknowledges and agrees that:

(a)     if the undersigned decides to offer, sell or otherwise transfer any of
the Common Shares, the undersigned must not, and will not, offer, sell or
otherwise transfer any of such securities directly or indirectly, unless:

(i)     the sale is to the Corporation;

(ii)     the sale is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the U.S. Securities Act and in
compliance with applicable local laws and regulations;

(iii)     the sale is made pursuant to the exemption from the registration
requirements under the U.S. Securities Act provided by Rule 144 thereunder, if
available, and in accordance with any applicable state securities or "blue sky"
laws; or

(iv)     such securities are sold in a transaction that does not require
registration under the U.S. Securities Act or any applicable state laws and
regulations governing the offer and sale of securities, and it has prior to such
sale furnished to the Corporation an opinion of counsel reasonably satisfactory
to the Corporation;

(b)     the Common Shares are "restricted securities" under applicable federal
securities laws and that the U.S. Securities Act and the rules of the United
States Securities and Exchange Commission provide in substance that the
undersigned may dispose of the securities only pursuant to an effective
registration statement under the U.S. Securities Act or an exemption therefrom;

(c)     the Corporation has no obligation to register any of the Common Shares
or to take action so as to permit sales pursuant to the U.S. Securities Act
(including Rule 144 thereunder);

(d)     the Corporation may make a notation on its records or giving
instructions to any transfer agent of the Corporation in order to implement the
restrictions on transfer set forth and described in this Conversion Form;

(e)     upon the issuance thereof, and until such time as the same is no longer
required under the applicable requirements of the U.S. Securities Act or
applicable U.S. state laws and regulations, the certificates representing the
Common Shares, and all securities issued in exchange therefor or in substitution
thereof, will bear a legend in substantially the following form:



--------------------------------------------------------------------------------



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "U.S. SECURITIES ACT") OR
APPLICABLE STATE SECURITIES LAWS.  THESE SECURITIES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE U.S. SECURITIES ACT AND SUCH LAWS COVERING SUCH SECURITIES,
OR THE COMPANY RECEIVES AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY STATING
THAT SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM THE REGISTRATION
AND PROSPECTUS DELIVERY REQUIREMENTS OF THE U.S. SECURITIES ACT AND SUCH LAWS.
 THE SECURITIES REPRESENTED BY THE CERTIFICATE CANNOT BE THE SUBJECT OF HEDGING
TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN COMPLIANCE WITH THE U.S.
SECURITIES ACT.;

DATED the __________ day of ________________, 20___.



If a Corporation, Partnership or Other Entity:


                                                                 
Name of Entity

                                                                 
Type of Entity

                                                                 
Signature of Person Signing

                                                                 
Print or Type Name and Title of Person Signing

 

If an Individual:


                                                                 
Signature

                                                                 
Print or Type Name

Instructions:

1.     The registered Holder may exercise its right to receive Common Shares by
completing this form and surrendering this form and the Note to the Corporation
at its principal office at Suite 203, 1 West Wetmore Road, Tucson, Arizona
85705, Attention: President and Chief Executive Officer, and such other
documents as the Corporation may reasonably require.

2.     If Box 4(c) is checked, any opinion tendered must be from counsel of
recognized standing in form and substance reasonably satisfactory to the
Corporation. Holders planning to deliver an opinion of counsel in connection
with the conversion of the Note should contact the Corporation in advance to
determine whether any opinion tendered will be acceptable to the Corporation.



--------------------------------------------------------------------------------



 

U.S. ACCREDITED INVESTOR STATUS CERTIFICATE

In connection with the conversion of a Note of NORD RESOURCES CORPORATION (the
"Corporation") by the holder, the holder hereby represents and warrants to the
Corporation that the holder, and each beneficial owner (each a "Beneficial
Owner"), if any, on whose behalf the holder is exercising such warrants,
satisfies one or more of the following categories of Accredited Investor (please
write "H" for the undersigned holder, and "B/O" for each beneficial owner, if
any, on each line that applies):



____     (1)     Any bank as defined in Section 3(a)(2) of the United States
Securities Act of 1933, as amended (the "U.S. Securities Act"), or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the U.S. Securities Act whether acting in its individual or fiduciary capacity;
any broker or dealer registered pursuant to Section 15 of the U.S. Securities
Exchange Act of 1934; any insurance company as defined in Section 2(a)(13) of
the U.S. Securities Act; any investment company registered under the U.S.
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act; any Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the U.S.
Small Business Investment Act of 1958; any plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees, if such plan
has total assets in excess of US$5,000,000; any employee benefit plan within the
meaning of the U.S. Employee Retirement Income Security Act of 1974 if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of US$5,000,000, or, if a self-directed plan, with
investment decisions made solely by persons that are "accredited investors" (as
such term is defined in Rule 501 of Regulation D of the U.S. Securities Act);



____     (2)     Any private business development company as defined in Section
202(a)(22) of the U.S. Investment Advisers Act of 1940;



____     (3)     An organization described in Section 501(c)(3) of the U.S.
Internal Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of US$5,000,000;



____     (4)     A trust with total assets in excess of US$5,000,000, not formed
for the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person (being defined as a person who has such
knowledge and experience in financial and business matters that he or she is
capable of evaluating the merits and risks of the prospective investment);



____     (5)     A natural person whose individual net worth, or joint net worth
with that person's spouse, at the time of purchase, exceeds US$1,000,000 (for
the purposes of calculating net worth, (i) the person's primary residence shall
not be included as an asset; (ii) indebtedness that is secured by the person's
primary residence, up to the estimated fair market value of the primary
residence at the time of this certification, shall not be included as a
liability (except that if the amount of such indebtedness outstanding at the
time of this certification exceeds the amount outstanding 60 days before such
time, other than as a result of the acquisition of the primary residence, the
amount of such excess shall be included as a liability); and (iii) indebtedness
that is secured by the person's primary residence in excess of the estimated
fair market value of the primary residence shall be included as a liability);



____     (6)     A natural person who had annual gross income during each of the
last two full calendar years in excess of US$200,000 (or together with his or
her spouse in excess of US$300,000) and reasonably expects to have annual gross
income in excess of US$200,000 (or together with his or her spouse in excess of
US$300,000) during the current calendar year, and no reason to believe that his
or her annual gross income will not remain in excess of US$200,000 (or that
together with his or her spouse will not remain in excess of US$300,000) for the
foreseeable future;



____     (7)     Any director or executive officer of the Corporation; or



____     (8)     An entity in which all of the equity owners meet the
requirements of at least one of the above categories.

